Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that the shared technical features are special technical features.  This is not found persuasive because the applicant has misidentified the shared technical features and inaccurately asserted that ‘640 does not disclose the shared technical features.  First, laminate 12 is NOT a shared technical features because 12 is not part of the apparatus claims.  Second, ‘640 discloses all of the shared technical features for at least the reasons detailed in the body of the rejection below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 17, 24-27 are withdrawn from examination as being directed to non-elected groups.

Claim Objections
Claims 1, 3, 4 and 10 are objected to because of the following informalities:  In claim 3, “laminar” should be changed to “laminate.”  In claim 4, “comprising” should be changed to “comprises.”  
With respect to claims 1 and 10-11, the limitations “a second male corner, “a second female corner” and “a second gas cushion” in claim 10 reduce the clarity of the . Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 10, it is not clear if “a suction force” refers to the same suction force previously recited.  
With respect to claim 10, it is not clear if “injecting gas” in the claim refers to the same or previous injecting gas step. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nathoo US (US 4946640).
As to claims 1, 4 and 12-15, Nathoo discloses a method of forming a dry stack laminate charge 12 (C6, 58-61), the laminate charge having first, second and third parts, the method comprising: mounting the laminate charge on a forming tool 14, 40, , the forming tool having a first male corner and a first female corner; in a forming step, generating a suction force between the forming tool and an impermeable sheet 68, 70 which causes the impermeable sheet to press the laminate charge against the first male corner of the forming tool and into the first female corner of the forming tool, wherein the first male corner of the forming tool is positioned between the first and second parts of the laminate charge, and the first female corner of the forming tool is positioned between the second and third parts of the laminate charge; and during the forming step, injecting gas between the forming tool and the third part of the laminate charge to create a first gas cushion between the forming tool and the third part of the laminate charge, tensioning and clamping (fig 4-6; C7, 65-58) the impermeable sheet over the forming tool, wherein the first male corner is positioned between a first face of the forming tool and a second face of the forming tool; the first female corner is positioned between the second face of the forming tool and a third face of the forming tool; the forming tool has vacuum openings 24/50 in the first and second faces of the forming tool and gas injection openings 44 in the third face of the forming tool; the suction force is generated by sucking gas through the vacuum openings; and the gas is injected between the forming tool and the third part of the laminate charge through the gas injection openings (see annotated figures below, also figs 117, C4, 40 – C6, 68, C7, 29 – C9, 52).


    PNG
    media_image1.png
    618
    713
    media_image1.png
    Greyscale


As to claim 2, Nathoo discloses after the forming step, stopping the injection of gas between the forming tool and the third part of the laminate charge, and generating a suction force (via port 24) between the forming tool and the impermeable sheet which causes the impermeable sheet to press the third part of the laminate charge against the forming tool (C8, 1-24, see figs above).  As to claim 3, Nathoo discloses the third part of the laminar charge is a flange with an edge, and at least some of the gas injected between the forming tool and the third part of the laminate charge exits the gas cushion by flowing past the edge of the flange.  Fig 4 above shows the gas venting past the edge of the 3rd part.  
As to claim 7, Nathoo discloses the suction force which causes the impermeable sheet to press the laminate charge against the male corner of the forming tool and into the female corner of the forming tool, and the suction force which causes the impermeable sheet to press the third part of the laminate charge against the forming tool, are generated by the same vacuum generator 28 (fig 2).
As to lcaims 10-11 Nathoo discloses 4th and 5th parts (any part separate from the 1st, 2nd and 3rd parts) and a second male and female part (see above fig), wherein in the forming step, generating a suction force between the forming tool and the impermeable sheet which causes the impermeable sheet to press the laminate charge against the second male corner of the forming tool and into the second female corner of the forming tool (fig 1-5, C8, 1-24) , wherein the second male corner of the forming tool is positioned between the first and fourth parts of the laminate charge, and the second female corner of the forming tool is positioned between the fourth and fifth parts of the laminate charge; and during the forming step, injecting gas between the forming tool and the fifth part of the laminate charge in order to create a second gas cushion between the forming tool and the fifth part of the laminate charge (annotated figs above, C7, 29 – C9, 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nathoo, ad applied to claim 4 above, and further in view of Seeman (US 4902215).
Nathoo does not expressly disclose infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step.  However, Seeman discloses infusing dry-fiber plies after the forming the infusing the dry-fiber plies of the laminate with a liquid matrix material after plies are formed (C6, 45 – C 7, 24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step as taught by Seeman above as such is a known manner or processing the dry plies and strengthens the plies with matrix material.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nathoo, ad applied to claim 4 above, and further in view of Seeman (US 4902215) and Jess et al. (US 20150314583).
Nathoo does not expressly disclose infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by infusing the dry-fiber plies of the laminate with a liquid matrix material after the forming step as taught by Seeman above as such is a known manner or processing the dry plies and strengthens the plies with matrix material.  
Nathoo and Seeman do not disclose removing the laminate charge from the forming tool after the forming step; placing the laminate charge on an infusion tool wherien the infusing is performed with a female corner of the infusion tool positioned between the first part of the laminate charge and the second part of the laminate charge, and a male corner of the infusion tool positioned between the second part of the laminate charge and the third part of the laminate charge.  
Jess discloses placing the laminate charge on a tool (mold 22) where resin infusion can be performed (para 81) after the forming step (formed into shape 62 on 20 – para 21, fig 4-9, para 81-127).  .  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Nathoo by placing the laminate charge on an infusion tool wherein the infusing is performed after the forming step as taught by Jess above as such improves reliability and accuracy of the process (para 17).  
Since the desired shape is already formed in the forming tool of Nathoo, one of ordinary skill would have understood to use a similarly shaped infusion tool having a female corner of the infusion tool positioned between the first part of the laminate charge and the second part of the laminate charge, and a male corner of the infusion tool positioned between the second part of the laminate charge and the third part of the laminate charge.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748